Citation Nr: 0429004	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  His claims initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board developed the record on its own in October 2002 by 
requesting additional medical development.  In August 2003, 
the Board remanded the case in with instructions that the RO 
develop and readjudicate the issues on appeal.  The case is 
once again before the Board for review. 

In his VA Form 9, dated November 1994, the veteran requested 
that he be scheduled for a personal hearing.  A February 2000 
letter by the RO notified the veteran that his hearing was 
scheduled for March 8, 2000.  The veteran thereafter 
requested that his hearing be rescheduled until after April.  
In a March 2000 letter, the RO notified the veteran that his 
hearing had been rescheduled for May 3, 2000.  However, the 
veteran failed to appear with no explanation provided.  His 
hearing request is therefore treated as if it were withdrawn.  


FINDINGS OF FACT

1.  Nicotine dependence is not traceable to the veteran's 
period of military service.  

2.  The veteran did not have high blood pressure in service 
or within one year of service; it is not otherwise 
attributable to his period of military service.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  The veteran did not have skin cancer in service or within 
one year of service; skin cancer is not otherwise 
attributable to his military service, to include Agent Orange 
exposure therein.


CONCLUSIONS OF LAW

1.  The veteran does not have nicotine dependence that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service; hypertension may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  The veteran does not have skin cancer that is the result 
of disease or injury incurred in or aggravated by active 
military service; skin cancer may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.126(a), 3.156(a), 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for nicotine 
dependence and hypertension due to a history of cigarette 
smoking since service.  He also claims that he suffers from 
skin cancer as a result of exposure to herbicides while 
serving in Vietnam.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate each claim, and whether the claims have been 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request, or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See VAOPGCPREC 01-2004.  

An October 2001 notice letter advised the veteran to identify 
and submit evidence in support of his claims.  He was told 
what was required of him and what VA would do.  Although the 
VCAA notice letter does not specifically contain the fourth 
element, the veteran was fully notified of the need to give 
to VA any evidence pertaining to his claims throughout 
development of the case at the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran and his representative.  Moreover, the veteran 
underwent VA examinations in January 2004 to determine any 
possible relationship between the disabilities on appeal and 
his military service.  Therefore, the record is complete and 
the case is ready for appellate review.

II.  Merits of the Claims

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active military service 
during a period of war or during a post-December 31, 1946, 
peacetime period, for any disability due to disease or injury 
that was incurred in or aggravated by a veteran's active 
service, or for certain chronic diseases, such as 
hypertension or tumors, that were manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

In general, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2003).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Nicotine Dependence

The veteran claims that he began smoking in service and 
consequently developed nicotine dependence.  He is therefore 
seeking service connection for nicotine dependence.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  However, § 1103 applies only 
to claims filed after June 9, 1998, and does not affect 
claimants who filed claims on or before June 9, 1998, such as 
the veteran's claim in this case which was filed on May 18, 
1998.   

A precedential opinion by the VA General Counsel clarified 
when benefits may be awarded based upon in-service tobacco 
use.  This opinion determined that direct service connection 
may be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the VA General 
Counsel clarified that its prior opinion did not hold that 
service connection will be established for a disease related 
to tobacco use if the veteran smoked in service.  Rather, the 
opinion held that any disability allegedly related to tobacco 
use that is not diagnosed until after service would not 
preclude establishment of service connection.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration  
VAOPGCPREC 2-93.

The VA General Counsel subsequently issued another opinion to 
clarify when service connection may be granted for disability 
that is secondary to nicotine dependence that arose from a 
veteran's tobacco use during service.  The VA General Counsel 
found that a determination as to whether secondary service 
connection should be established depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  In a May 1997 memorandum, the Under Secretary 
for Health stated that nicotine dependence may be considered 
a disease for VA compensation purposes.  Moreover, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.

Therefore, pursuant to the above opinions, in order to 
establish service connection for a given disability due 
directly to in-service tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence indicating that the disability resulted from in-
service tobacco use, or that nicotine dependence was acquired 
during service and the nicotine dependence caused the claimed 
disability.  

In this case, the veteran claims that he began smoking in 
service and developed nicotine dependence as a result 
thereof.  In support of his claim, the veteran's mother 
submitted a statement in May 1998 in which she indicated that 
the veteran did not smoke prior to entering service.  
However, the veteran's service medical records make no 
reference to tobacco use or nicotine dependence.  

The record shows that the veteran sought VA outpatient 
treatment for nicotine dependence beginning in 1994.  At that 
time, it was noted that the veteran smoked three packs a day 
and was trying to quit.  A September 1996 treatment record 
noted the veteran's thirty-year history of smoking.  
Treatment records dated in 2001 noted a thirty-two year 
history of smoking.  The diagnosis was nicotine dependence.  
In a May 2001 letter, a VA physician noted that the veteran 
had a long-standing history of tobacco abuse for over thirty 
years and had recently been diagnosed with emphysema as a 
result.  

In January 2004, a VA examining physician reviewed the claims 
file and examined the veteran to determine whether he 
suffered from nicotine dependence attributable to his period 
of military service.  The examiner recorded the veteran's 
history of smoking three packs a day since the age of twenty.  
Later, however, the examiner noted that the veteran smoked 
three packs a day for the past twenty to twenty-five years.  
The examiner also indicated that there was no record in 
service of any smoking or smoking related illnesses during 
service or within one year of service.  The examiner also 
acknowledged the statement by the veteran's mother that the 
veteran never smoked prior to service.  Following a physical 
examination, the examiner diagnosed the veteran as having 
severe chronic obstructive pulmonary disease and chronic 
tobacco abuse disorder.  The examiner then opined that "the 
veteran's tobacco use disorder is less likely than not 
etiologically related to military service."

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for nicotine dependence.  The veteran 
has stated that he began smoking in service and smoked 
throughout his period of active duty.  Although the veteran 
is competent to describe his in-service activities, the Board 
emphasizes that service medical records fail to disclose any 
evidence of or reference to tobacco use.  Moreover, nicotine 
dependence is a disease, specifically a clinical psychiatric 
disability.  See USB Letter 20-97-14 (July 24, 1997); 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), 
Washington, DC, American Psychiatric Association, 1994.  
Therefore, a lay person, such as the veteran, is not 
competent to diagnose nicotine dependence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).

The Board finds that the medical evidence does not support 
the veteran's claim.  The Board has considered the May 2001 
letter by a VA physician who noted the veteran's thirty-two 
year history of tobacco abuse, thereby placing the date of 
onset during the veteran's period of military service.  VA 
outpatient treatment records also recorded the veteran's 
extensive history of smoking, placing the date of onset at 
the time of service.  However, it does not appear that any 
one of these medical professionals was offering an 
independent medical opinion.  Rather, it appears that each 
was merely reciting the veteran's self-reported history.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence).  In any event, there is no indication that any of 
these medical professionals reviewed the claims file, 
including the veteran's service medical records.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents that would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, these medical records are of minimal probative 
value.  They amount to nothing more than the veteran's own 
lay observations and recollections.

In contrast, a VA examiner in January 2001 did review the 
veteran's claims file and determined that "the veteran's 
tobacco use disorder is less likely than not etiologically 
related to military service."  The Board, therefore, places 
greater probative value on this medical opinion.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner discussed the 
statements provided by the veteran and his mother and 
reviewed the claims file before determining that the 
veteran's tobacco use disorder was not likely related to his 
military service.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for nicotine dependence.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, see 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.  

B.  Hypertension

The veteran claims that he developed hypertension as a result 
of cigarette smoking in service.  He is therefore requesting 
service connection for hypertension.  For the reasons that 
follow, the Board finds that the preponderance of the 
evidence is against this claim. 

The veteran's service medical records show that his blood 
pressure was 132/72 at his induction physical in May 1967 and 
116/72 at his separation physical in April 1971.  There is 
also no indication that the veteran was on blood pressure 
medication in service.  Thus, there is no evidence of 
hypertension during service. 

In fact, the record discloses that hypertension was first 
diagnosed many years after service.  In this regard, VA 
treatment records first show elevated blood pressure readings 
in 1994.  The veteran continued to seek VA outpatient 
treatment for hypertension from 1994 until 2003.  However, 
none of these records includes a medical opinion concerning 
the etiology or date of onset of the veteran's hypertension.  
As a result, the Board requested additional medical 
development.  

Pursuant to that request, the veteran was afforded a VA 
examination in January 2004 to determine the time of onset of 
his hypertension.  A report from that examination notes that 
the examiner reviewed the claims file, including the service 
medical records.  A physical examination revealed that the 
veteran had essential hypertension that was under poor 
control with medication.  The examiner explained that there 
was no evidence of hypertension in service or within a year 
after service.  The examiner concluded that it was less 
likely than not that the veteran's hypertension was related 
to the veteran's service.  He also concluded it was more 
likely than not that the veteran's hypertension was 
chronically worsened by his tobacco use disorder, but that 
his tobacco use disorder was less likely than not related to 
his military service. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hypertension.  The Board notes that high blood pressure was 
not noted in service or during the one-year presumptive 
period after service.  Indeed, high blood pressure was not 
documented until 1994, over twenty years after the veteran's 
separation from active duty.  Moreover, a link between 
hypertension and the veteran's tobacco use disorder was 
found, but as noted in the evidence cited above, the examiner 
found that the tobacco use disorder was not likely related to 
military service.  Specifically, the VA examiner determined 
that the veteran's hypertension was chronically worsened by 
his tobacco use disorder.  However, this opinion does not 
establish that the veteran's hypertension was worsened by in-
service tobacco use.  Even assuming for discussion purposes 
that the veteran began smoking in service, he continued to 
smoke for over thirty years after service, a significantly 
greater period of time than his four years on active duty.  
Furthermore, the same VA examiner reviewed the claims file 
and determined that "the veteran's tobacco use disorder is 
less likely than not etiologically related to military 
service."  Thus, service connection for hypertension may not 
be established as secondary to nicotine dependence.  
VAOPGCPREC 19-97.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hypertension.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's statements that his hypertension is related to 
nicotine dependence which began in service, his statements 
alone are insufficient to prove his claim.  See Grottveit and 
Espiritu, both supra.  Hence, the appeal of this issue is 
denied.

C.  Skin Cancer

The veteran claims that he developed skin cancer on various 
parts of his body as a result of exposure to herbicides while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

In addition to the above provisions, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2003).  If the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also not 
satisfied, then the veteran's claim shall fail.  38 U.S.C.A.      
§ 1113 (West 2002); 38 C.F.R. § 3.307(d).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  Review of the veteran's service personnel records 
confirms that the veteran served in the Republic of Vietnam 
during his period of active military service.

The medical evidence in this case shows that the veteran has 
been diagnosed with skin cancer.  However, service connection 
for skin cancer is not warranted on a presumptive basis under 
the above provisions, as the Secretary of the VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam is not 
warranted for skin cancer.  See Notice, 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, no medical evidence of record links any 
skin cancer to his military service or to Agent Orange 
exposure during such service.  The veteran's service medical 
records make no reference to skin problems.  Evidence 
developed after service shows that the veteran underwent 
several skin biopsies from 1994 to 2000 for lesions located 
on various parts of his body.  In July 1994, a biopsy report 
noted that a lesion removed from the veteran's right wrist 
was not cancerous.  At that time, a clinician recorded the 
veteran's statement that he had worked outdoors all his life.  
Thereafter, a basal cell carcinoma tumor was removed from the 
veteran's left chest in August 1997, a squamous cell 
carcinoma tumor was removed from his left neck in December 
1998, and a squamous cell tumor was removed from his right 
ear in March 2000.  The veteran also had a benign tumor 
removed from the tendon sheath from the right third finger in 
January 1999.  However, none of these records includes a 
medical opinion concerning the etiology or date of onset of 
the tumors.  

The veteran was afforded a VA dermatological examination in 
January 2004 in connection with this claim.  After reviewing 
the claims file and examining the veteran, the examiner 
concluded that the veteran had a history of non-melanoma skin 
carcinoma, with basal cell carcinoma in 1997 and squamous 
cell carcinoma in 1998 and 2000.  The examiner also provided 
the following opinion:

It is more likely than not that these cancers are a 
result of [the veteran's] chronic sun exposure from 
occupational and recreational activities after his 
military service.  It is NOT likely that they are 
related to exposures during his military service 
thirty years before their emergence.  Furthermore, 
his giant cell tumor of the tendon sheath is very 
clearly a benign lesion and it has on [sic] 
relationship whatsoever to the other neoplasms nor 
to his military service.  

(Emphasis added).  The Board thus concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for skin cancer on a direct basis.  As 
the evidence shows, skin cancer was first identified over 
twenty-five years after the veteran's period of military 
service.  In addition, a VA examiner reviewed the claims file 
and specifically determined that the veteran's skin cancer 
was not related to service, to include Agent Orange exposure 
therein.  Instead, the examiner attributed the veteran's 
cancer to sun exposure after service.  Wray, 7 Vet. App. at 
493.  Despite the veteran's statements that his skin cancer 
is related to Agent Orange exposure in service, his 
statements alone are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  Moreover, even though 
regulations also allow for an award of service connection for 
any tumor manifested to a compensable degree within one year 
of qualifying military service, the veteran's cancer was not 
shown until long after his separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Accordingly, the appeal of this 
issue is denied.


ORDER

Service connection for nicotine dependence is denied.

Service connection for hypertension is denied.

Service connection for skin cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



